Citation Nr: 0010067	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a uterus injury due 
to a culdocentesis and dilation and curettage procedure 
performed during active duty.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for nerve damage of the right thigh as a 
result of a hysterectomy performed on August 13, 1986, at the 
Wadsworth VA Medical Center in Los Angeles, California.

3.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a chronic lumbar spine disability 
(lumbar disc disease, status post lumbar laminectomies), 
claimed to have been due to, or aggravated by nerve damage of 
the right thigh as a result of a hysterectomy performed on 
August 13, 1986, at the Wadsworth VA Medical Center in Los 
Angeles, California.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for an injury to the uterus due to a 
culdocentesis and dilation and curettage procedure which was 
performed during active duty, compensation under 38 U.S.C. § 
1151 for nerve damage of the right thigh as a result of a 
hysterectomy performed on August 13, 1986, at the Wadsworth 
VA Medical Center in Los Angeles, California (VAMC), and 
compensation under § 1151 for a chronic lumbar spine 
disability (lumbar disc disease, status post lumbar 
laminectomies), claimed to have been due to, or aggravated by 
nerve damage of the right thigh as a result of the 
aforementioned hysterectomy.

The documents of record indicate that the veteran's original 
claims file is missing, and that it was rebuilt in June 1985.




REMAND

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for nerve damage of the right 
thigh as a result of a hysterectomy performed on August 13, 
1986, at the Wadsworth VA Medical Center in Los Angeles, 
California.  She also claims that she is entitled to 
compensation, under 
§ 1151, for a chronic lumbar spine disability (lumbar disc 
disease, status post lumbar laminectomies), which she 
contends to have been due to, or aggravated by nerve damage 
of the right thigh as a result of a hysterectomy performed at 
the VAMC.  Finally, she contends that she has residuals of a 
uterine injury incurred in service.

Before the matter of well-groundedness of these claims may be 
addressed, some procedural development of the veteran's 
claims file is necessary.  The file shows that the VA records 
which pertain to the veteran's treatment for a hysterectomy 
at the Wadsworth VA Medical Center in Los Angeles, 
California, on August 13, 1986, have not been obtained.  
According to a December 1996 Statement of The Case, the RO 
reported that "(r)epeated attempts to locate the August 13, 
1986 surgery and inpatient records for the veteran's 
hysterectomy... have been unsuccessful."  However, due to 
the factual intricacies involved in the adjudication of 
compensation claims pursuant to 38 U.S.C.A. § 1151 (West 1991 
& Supp. 1999) and 38 C.F.R.
§ 3.358 (1999), it is necessary to have the complete, 
original VA treatment records of the veteran's 
hospitalization in August 1986 for review.  Therefore, a 
remand is warranted so that a more concerted and thorough 
attempt to obtain these absent VA records may be made.  
Furthermore, as the VA records in question are constructively 
within the Secretary's control, predate the RO decision on 
appeal, could reasonably have been expected to be part of the 
record, and are constructively deemed to have been before the 
RO at the time of its decision, the burden is on VA to make 
an exhaustive attempt to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  If the original clinical 
records are not found, or if only photocopies of the records 
are obtainable, the RO should prepare a memorandum explaining 
why the search undertaken for records was an exhaustive 
search and why further efforts to locate the originals of 
such records are not justified.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

A review of the record discloses that the veteran, in 
addition to having submitted a claim for benefits under the 
provisions of section 1151, in which she alleges that she has 
nerve damage of the right thigh as a result of a hysterectomy 
performed on August 13, 1986, at the VAMC, had also filed a 
federal tort claim based on the same allegation.  Associated 
with the claims folder are numerous documents related to the 
federal tort claim, including the veteran/plaintiff's 
complaint and an order, filed in April 1990 with the United 
States District Court for the Central District of California, 
dismissing her tort claim with prejudice upon her acceptance 
of a cash settlement of 100,000 dollars.  The documents 
identify the veteran's attorney in her tort claim as Robert 
S. Schlifkin, Esq., of the law firm of Schlifkin and Papell, 
1875 Century Park East, 15th Floor, Los Angeles, California 
90067.  To assure that an exhaustive effort has been 
undertaken to obtain the absent records, the RO should 
contact the attorney and inquire if he has any pertinent 
medical records of the veteran's hysterectomy at the VAMC in 
August 13, 1986 and, if so, to furnish copies of these 
records to VA for inclusion into the claims file.  (In this 
regard, the Board observes that in an October 1998 deferred 
rating decision, the RO acknowledged that there was a 
notation in the file which indicated that the District 
Counsel did not have the medical records of the veteran's 
August 1986 hysterectomy.)  The United States Attorney's 
office should also be contacted regarding any records in 
their possession.  Therefore, the case should be remanded so 
that the RO may obtain these records for inclusion into the 
record.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103(a), 3.159, 19.9 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Because the veteran's claim of entitlement to compensation, 
under section 1151, for a back disability is predicated on a 
theory of secondary association to nerve damage of her right 
thigh, to which she also claims entitlement to compensation 
under section 1151, as being an additional disability 
incurred as a result of VA hospitalization for a hysterectomy 
in August 1986, the two claims are inextricably intertwined.  
Therefore, as this remand is for development of the primary 
claim of compensation for nerve damage of the right thigh, 
the secondary back disability claim will be held in abeyance 
pending the remand.

With regard to the issue of service connection for an injury 
to the uterus due to a culdocentesis and dilation and 
curettage procedure performed during active duty, the Board 
notes that additional development is necessary.  In this 
regard, the veteran alleges that Dr. Randolph J. Betts is of 
the opinion that the veteran sustained a uterus injury in 
service.  She reported that such an opinion is of record.  A 
review of the claims folder contains no such opinion.  
Accordingly, the veteran should be so notified and advised 
that she may submit a letter from this physician to the 
effect that the veteran has current residuals from a uterus 
injury due to a culdocentesis and dilation and curettage 
procedure performed during active duty.  The reasons and 
bases for the doctor's opinion would aid the Board in 
addressing this matter.  Although the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to a claim that is not well grounded, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case, 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

Finally, it appears that the veteran's service medical 
records are incomplete.  Where service medical records are 
absent or missing, there is a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  The caselaw does not, however, lower the legal 
standard for proving a claim for service connection.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  This heightened duty 
will be addressed, in part, below.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the appellant 
and advise her that she can submit 
alternate evidence to support her 
contention that service connection is 
warranted for the residuals of a uterus 
injury.  This evidence may take the 
following forms.  However, the appellant 
may submit any other evidence she finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  She should 
also be advised that to establish a well-
grounded claim, she should submit medical 
opinions substantiating her claims.  In 
this regard, she should be advised that 
there is no medical opinion of record 
from Dr. Betts supporting her claim for 
service connection for a uterine injury; 
and that she she may submit such a 
statement in support of her claim.

2.  The RO should undertake exhaustive 
efforts to locate and obtain the original 
medical records of the veteran's 
hospitalization for a hysterectomy at the 
Wadsworth VAMC in Los Angeles, 
California, in August 1986.  The request 
for records should include the hospital 
summaries, operative reports, doctors' 
orders, nurses' notes, and medication 
records.  To the extent to which it is 
possible, the RO should strive to obtain 
the complete, original VA treatment 
records.  In this regard, the RO should 
also contact the veteran's attorney in 
her settled tort claim act, Robert S. 
Schlifkin, Esq., of the law firm of 
Schlifkin and Papell, 1875 Century Park 
East, 15th Floor, Los Angeles, California 
90067, and inquire if he has any 
pertinent medical records of the 
veteran's hysterectomy at the VAMC in 
August 13, 1986 and, if so, to furnish 
copies of these records to VA for 
inclusion into the claims file.  A 
similar request should be made to the 
United States Attorney, Civil Division, 
1100 United States Courthouse, 312 North 
Spring Street, Los Angeles, California 
90012; 213 894-2439 (CV 86-2828-RSWL 
(Bx).  All records obtained should be 
associated with the claims folder.

3.  If the original records are not 
obtainable, or if only photocopies of the 
records are obtainable, the RO should 
prepare a memorandum explaining why the 
search undertaken for records was an 
exhaustive search and why further efforts 
to locate such records are not justified.  
Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

4.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's VA medical treatment for 
gynecological, neurological and 
orthopedic complaints not already 
associated with the file. 

5.  After the development requested 
above has been completed, the RO should 
review the veteran's claims folder and 
ensure that all the foregoing 
developments have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.  If any claim is 
well grounded, appropriate development 
should be undertaken, to include 
contacting SSA and requesting that the 
VA be furnished copies of all of the 
veteran's medical records and any 
administrative decision prepared in 
connection with her claim for SSI 
benefits.  Any records obtained should 
then be associated with his claims file.

6.  The RO should then perform the 
following actions:

a.  The RO should readjudicate the 
veteran's claims of entitlement to 
compensation, under the provisions of 
38 U.S.C.A. § 1151, for nerve damage 
of the right thigh as a result of a 
hysterectomy performed on August 13, 
1986, at the Wadsworth VA Medical 
Center in Los Angeles, California.

b.  The RO should readjudicate the 
veteran's claims of entitlement to 
compensation, under the provisions of 
38 U.S.C.A. § 1151, for a chronic 
lumbar spine disability (lumbar disc 
disease, status post lumbar 
laminectomies), claimed to have been 
due to, or aggravated by nerve damage 
of the right thigh as a result of a 
hysterectomy performed on August 13, 
1986, at the Wadsworth VA Medical 
Center in Los Angeles, California.

c.  The RO should readjudicate the 
claim of entitlement to service 
connection for a uterus injury due to 
a culdocentesis and dilation and 
curettage procedure performed during 
active duty.

7.  If any decision regarding the 
aforementioned claims remains adverse to 
the veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

